                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

JULIA JONES et al                                                                   PLAINTIFFS

V.                                                      CIVIL ACTION NO.: 1:20-CV-27-SA-RP

MAGNOLIA REGIONAL HEALTH CENTER et al                                             DEFENDANTS

                                     ORDER OF RECUSAL

       The above styled and numbered case was assigned to United States District Judge Sharion

Aycock on February 13, 2020. Judge Aycock, on her own motion, hereby RECUSES herself from

this cause.

       It is hereby ORDERED that the Clerk of the Court is directed to transfer and re-assign this

cause to another United States District Judge in the Northern District of Mississippi.

       This, the 14th day of February, 2020.

                                                      /s/ Sharion Aycock
                                                     UNITED STATES DISTRICT JUDGE
